Citation Nr: 0934910	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  07-07 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for chronic alcoholism.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from August 1965 to 
August 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which granted service connection for PTSD 
assigning a 50 percent evaluation, effective June 29, 2005, 
and denied service connection for a back condition, chronic 
alcoholism, and a TDIU.  The Veteran requested a Board 
hearing but withdrew this request in May 2009.


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by chronic sleep 
impairment, mildly restricted affect, depressed mood, 
isolating behavior, concentration and short-term memory 
difficulties, anxiety symptoms, some angry outbursts and 
history of violence, although the anger and violence were 
more related to his history of alcohol abuse, some impairment 
in occupational abilities, GAF scores of 55 and 67, and 
overall moderate symptoms.

2.  The Veteran is not entitled to compensation for 
alcoholism and the medical evidence does not show any organic 
disease or disability secondary to alcoholism for which the 
Veteran is not already receiving compensation.

3.  The preponderance of the evidence shows that the 
Veteran's present back disorder is not related to any event 
in service including a fall during boot camp.

4.  The Veteran's service-connected disabilities include PTSD 
rated as 50 percent disabling and fungus infection of the 
upper and lower extremities rated as 0 percent disabling; and 
he is not shown to be unable to secure and follow a 
substantially gainful occupation by reason of his service-
connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 50 
percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.125, 
4.126, 4.130, Diagnostic Code 9411 (2008).

2.  The criteria for service connection for alcoholism are 
not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.102, 3.301, 3.303, 3.310 
(2008).

3.  The criteria for service connection for a back disorder 
are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.102, 3.303 (2008).

4.  The criteria for a TDIU are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in July 2005 regarding the service connection 
claims for PTSD, a back disability, and alcoholism, and 
entitlement to a TDIU.  The RO provided the appellant with 
notice of the criteria for assigning disability ratings and 
effective dates for the disabilities on appeal, as well as 
criteria for an increased rating for PTSD in February 2009, 
subsequent to the initial adjudication.  While the second 
notice was not provided prior to the initial adjudication, 
the claimant has had the opportunity to submit additional 
argument and evidence, and to meaningfully participate in the 
adjudication process.  The claim was readjudicated in a 
February 2009 supplemental statement of the case, 
contemporaneous to the provision of notice. 

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
and Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 U.S. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination); see also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, and obtained medical opinions as to the 
severity of the PTSD disability.  A VA examination was not 
provided with respect to the service connection claims for a 
back disability and chronic alcoholism.  As discussed below, 
however, there is no evidence that a back condition was 
incurred in service; and alcoholism is not a disability for 
which VA disability benefits can be granted.  Under these 
circumstances, VA's duty to assist doctrine does not require 
that the Veteran be afforded medical examination.  See Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was not 
required to provide the veteran with a medical examination 
absent a showing by veteran of a causal connection between 
the disability and service).  In this regard, there is no 
reasonable possibility that a VA examination would aid in 
substantiating the service connection claims.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file; and the Veteran 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claims at this time.

II. Increased rating for PTSD

The RO granted service connection for PTSD in February 2006 
assigning a 50 percent evaluation, effective June 29, 2005.  
The Veteran contends that his disability is worse than the 
rating assigned.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id. 

The Veteran's PTSD is rated under Diagnostic Code 9411.  38 
C.F.R. § 4.130.  Under Diagnostic Code 9411, a 50 percent 
evaluation is assigned for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

In order to get the next higher 70 percent evaluation, the 
evidence must show occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
must be considered. 38 C.F.R. § 4.126(a).  In addition, the 
evaluation must be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  Id.  Further, 
when evaluating the level of disability from a mental 
disorder, the extent of social impairment is considered, but 
the rating cannot be assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).  

According to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth edition (DSM IV), a Global Assessment of 
Function (GAF) score reflects the "psychological, social, 
and occupational functioning in a hypothetical continuum of 
mental health-illness." DSM IV, American Psychiatric 
Association (1994), at 46-47; 38 C.F.R. §§ 4.125(a), 4.130.  
Although the GAF score does not fit neatly into the rating 
criteria, the Board is under an obligation to review all the 
evidence of record.  The fact that evidence is not neat does 
not absolve the Board of this duty. See Carpenter v. Brown, 8 
Vet. App. 240 (1995).

A February 2006 VA examination report shows the Veteran's 
claims file was reviewed and the clinician-administered PTSD 
scale for DSM-IV was used to assess the current frequency and 
intensity of the Veteran's symptoms.  The Veteran stated that 
he had frequent thoughts about his war stressors and that the 
thoughts and memories never went away.  He stated that he 
experienced war-related distressing dreams averaging about 
once very two months.  He did not report triggers.  He 
avoided talking about his war stressors and stayed away from 
war movies and did not like crowds.  He denied markedly 
diminished interest or participation in significant 
activities.  He stated that he tried to get out of his house 
every day and enjoyed games at the racetracks.  He stated 
that he tended to keep to himself and admitted to some 
feeling of estrangement from others.  He denied emotional 
numbness related to his war stressors and stated that he 
often tried to "keep going" in his life but he never really 
planned for the future.  He complained of chronic sleep 
disturbance and that he easily got annoyed but had shown 
improvement in his irritability since his earlier years, 
right after he returned from Vietnam.  He reported 
concentration difficulty.  He did not endorse hypervigilance 
but indicated that he was highly reactive to the sound of 
firecrackers or gunfire.  He denied any history of 
psychiatric hospitalization or outpatient mental health 
counseling.  

The Veteran stated that he was laid off from his last job in 
telemarketing in August 2005 and that his current income 
included social security.  The Veteran was married once for 
21 years but his wife passed away in February 2005.  They had 
a good relationship and it was difficult for him to lose her.  
He had a son, age 17, from this marriage who was in high 
school and lived with him.  He reported a good relationship 
with his son.  On his legal history, he reported a history of 
being jailed for driving under the influence of alcohol 
violations and that his most recent violation was in February 
2003.  

On mental status examination, the Veteran presented as a 
casually-dressed and neatly-groomed man who had good hygiene.  
He came via public transportation and was on time.  He was 
cooperative, pleasant, alert, and oriented to time, place, 
and person.  He seemed uncertain about the reason for the 
examination but his behavior was appropriate.  He was slow in 
responding to interview questions and indicated that he had 
consumed two beers before coming to the examination.  His 
speech was soft and clear and his mood was dysphoric.  His 
affect was mildly constricted and thought processes were 
logical and goal-directed.  His eye contact was good.  On 
cognitive screening examination, he registered three out of 
three objects and recalled two out of three after a five-
minute delay.  His long-term and recent memory appeared 
fairly intact.  His fund of knowledge was average; attention 
was fair.  His concentration appeared below average.  He 
scored a three out of five on serial sevens.  His capacity 
for insight appeared fairly intact.  He gave appropriate 
answers for every day situations, for example, washing 
clothes and keeping promises.  His judgment appeared to be 
intact as evidenced by his ability to describe reasonably 
appropriate solutions for problem situations.  His 
interpretation of proverbs reflected his ability to reason 
abstractly.  Overall, cognitive functioning appeared grossly 
intact.  There was no evidence of compulsive or ritualistic 
behaviors, which interfered with routine activities; nor were 
there reports of recent episodes of emotional or behavioral 
dyscontrol.  In addressing psychotic symptoms, there was no 
evidence of impairment in reality testing or thought process 
or communication.  There were no reports of hallucinations; 
nor did he show evidence of delusional thinking or other 
psychotic symptoms.  For mood and anxiety symptoms, he 
described his mood as depressed and attributed this to losing 
his wife and dealing with the first anniversary of her death 
this month.  He denied loss of interest in activities and 
reported chronic sleep disturbance.  He endorsed feelings of 
worthlessness but reported adequate energy.  He stated that 
his concentration was poor.  His appetite was regular; he 
denied active suicidal ideation but endorsed feelings of 
nervousness and tension on the Brief Symptom Inventory.

Based on the Veteran's responses during clinical evaluation 
(aspects of cognition, affective state, physical condition, 
and social factors, i.e., his CAPS score), his symptoms 
reported met the full DSM-IV criteria for PTSD related to his 
Vietnam War stressors.  The symptoms reported by him included 
frequent recollections, infrequent distressing dreams, 
efforts to avoid thoughts, conversations, and certain 
activities associated with war stressors, some feeling of 
estrangement from others, some sense of foreshortened future, 
chronic sleep disturbance, irritability, concentration 
trouble, and startle reactions to sudden loud noises.  His 
total CAPS score on evaluation suggested a moderate severity 
level of PTSD.  He also reported some symptoms that met the 
DSM-IV criteria for depressive disorder.  His symptoms 
included a depressed mood, more days than not, for greater 
than two weeks, diminished self-worth, sleep disturbance, and 
concentration trouble.  He denied active suicidal ideation.  
He attributed his depressed mood to dealing with the one year 
anniversary of his wife's death.  He showed some difficulty 
in social functioning as evidenced by his report of some 
feeling of estrangement from others and tendency to socially 
withdraw.  He reported a good relationship with his son and 
late wife.  He showed difficulty in sustaining stable 
employment that was, at least as likely as not, partly 
related to coping with chronic PTSD.  He admitted that his 
chronic alcohol abuse/ dependence interfered with stable 
employment.  The Axis I diagnoses included PTSD and 
depressive disorder secondary to bereavement.  The GAF score 
was 55; some difficulty in social functioning; and moderate 
difficulty in occupational functioning.  The current overall 
GAF score including non service-connected conditions was 48; 
some difficulty in social functioning and serious difficulty 
in occupational functioning.

A July 2006 VA mental health initial clinical assessment 
shows the Veteran stated that he probably had been 
underemployed most of his life due to alcohol use.  He also 
had domestic violence charges because of his alcohol use, as 
well as charges of drunk driving and being intoxicated in 
public.  With regard to mental health, he denied having any 
inpatient or outpatient treatment.  He stated that his wife 
was bipolar so he was familiar with the symptoms and he 
viewed himself as having had some depression over the years, 
but never having had treatment.  He actually was service-
connected for PTSD but denied being treated for that.  He 
stated that he had been suicidal when he had been drinking 
after his wife died; but now he was better and currently 
mildly depressed.  He had nightmares several times a week and 
long-standing sleep problems, only sleeping three to four 
hours during the night with trouble falling asleep and waking 
up.  He had flashbacks and some anxiety symptoms, but no 
panic attacks.  He stated that he was somewhat paranoid and 
was always aware of where people were.  He was currently 
struggling a bit because of where he was living and hoping to 
get a new place and move from the place where he and his wife 
lived.  He denied ever having auditory or visual 
hallucinations, homicidal ideation, or other mental health 
issues.

On mental status examination, the Veteran was well-developed, 
well-nourished, and casually dressed and groomed.  His speech 
was clear and coherent and he had appropriate answers.  His 
mood was somewhat depressed and his affect was guarded.  His 
thought processes were logical, sequential, and well-
organized.  His thought content was without hallucinations, 
delusions, or psychotic symptoms, and there was no suicidal 
or homicidal ideation.  On cognitive evaluation, he was alert 
and fully-oriented to time, place, and person, and he 
appeared intact.

The examiner's assessment was that the Veteran had a long 
history of alcohol dependence with very recent sobriety.  He 
also endorsed symptoms of PTSD and possibly a mood disorder 
secondary to substance use, which was improved with his 
recent sobriety.  The nature of his PTSD symptoms was a 
little unclear, as the Veteran was rather vague about those 
issues during the interview.  He was currently not on any 
medication but certainly if he continued to have mood and 
PTSD symptoms, pharmacologic and further psychotherapeutic 
intervention could be considered.  The Axis I diagnoses 
included alcohol dependence in early remission and PTSD.  

An August 2006 VA mental health note shows the Veteran was on 
probation for a domestic violence conviction occurring the 
previous year.  In December 2007, a VA medical record notes 
that the Veteran had just remarried and was retired.

The Veteran entered group mental health therapy in 2007 and 
continued to receive treatment through 2008.  An August 2008 
VA mental health group therapy note shows the Veteran had 
been sober since a recent relapse in August 2007 and had 
located a full-time job but did not like the duties 
(specifically the long periods of being out-of-town and the 
long-haul driving) so he would resume his weekly group 
sessions while he decided on other possible job 
opportunities.  A November 2008 VA mental health therapy note 
shows due to continuing education focused on employment, the 
Veteran was placed on 30-day inactive status with his mental 
health treatment plan.  A January 2009 note signed by his 
addiction therapist noted that the Veteran had missed recent 
sessions due to his attendance at an employment program five 
days weekly.  He reported that he remained clean and sober 
and was interested in resuming his attendance when his 
schedule changed.

A January 2009 VA examination report shows the Veteran's 
claims file was reviewed.  By way of history, the Veteran had 
been receiving outpatient treatment for his alcohol 
dependence and PTSD.  He did not have any hospitalizations.  
He continued to participate in PTSD group therapy and was 
taking Trazodone.  The effectiveness of the therapy was good 
with the Veteran making good progress and being motivated to 
continue in treatment.  The Veteran lived on his own and 
maintained regular contact with his son who lived in 
Vancouver.  He initiated contact with other veterans and 
visited friends.  For leisure activities he watched 
television and had social contacts.  He had no history of 
suicide attempts.  He had a history of violence and 
assaultiveness, specifically a history of two domestic 
violence charges in 2003 and 2006, which were alcohol-related 
and resulted in mandatory treatment.  He had actively engaged 
in treatment over the past three years and was currently able 
to maintain sobriety.  He continued in supportive treatment 
and had some contact with vocational rehabilitation, but had 
not been able to return to employment since 2006.  He also 
had some physical limitations and ongoing pain management 
issues.

On mental status examination, the Veteran was casually 
dressed and had unremarkable psychomotor activity.  His 
speech was spontaneous, slow, clear, and coherent.  His 
attitude toward the examiner was cooperative.  His affect was 
appropriate and his mood was anxious and dysphoric.  He was 
easily distracted but able to serial sevens and spell a word 
forward and backward.  His orientation was intact to person, 
time, and place.  His thought process was unremarkable; he 
had no delusions.  He understood the outcome of behavior and 
had average intelligence.  He also understood that he had a 
problem.  He had a sleep impairment that interfered with 
daily activity.  He had sleep disturbances most nights with 
nocturnal awakening about 3am to 4am.  He sustained about 
five hours of sleep a night and had nightmares about twice a 
week related to combat experiences.  He did not have 
hallucinations or inappropriate behavior; he interpreted 
proverbs appropriately; he did not have obsessive/ 
ritualistic behavior, panic attacks, or homicidal or suicidal 
thoughts; and his impulse control was good.  He had a history 
of domestic violence charges, both alcohol-related incidents.  
He was able to maintain minimum personal hygiene and there 
were no problems with activities of daily living.  His remote 
memory was normal; his recent and immediate memory was mildly 
impaired.  

His PTSD symptoms included recurrent and intrusive 
distressing recollections of the event, including images, 
thoughts, or perceptions; recurrent distressing dreams of the 
event; intense psychological distress at exposure to internal 
or external cues that symbolized or resembled an aspect of 
the traumatic event; and physiological reactivity on exposure 
to internal or external cues that symbolized or resembled an 
aspect of the traumatic event.  He made efforts to avoid 
thoughts, feelings, or conversations associated with the 
trauma; and activities, places, or people that aroused 
recollections of the trauma.  He had markedly diminished 
interest or participation in significant activities; and felt 
estranged or detached from others.  He had difficulty falling 
or staying asleep; irritability or outbursts of anger; 
difficulty concentrating; hypervigilance; and exaggerated 
startle response.  He had some frequent, daily symptoms of 
PTSD of moderate intensity, with severe symptoms at times.  
The examiner assessed that the Veteran's PTSD was moderate.  
Psychological testing for problems other than PTSD showed 
moderate to severe symptoms.  The Veteran's usual occupation 
was telemarketing.  He was presently unemployed; but not 
retired.  He contended that he was unable to return to work 
due to limited ability to manage stress.  The examiner found 
that he experienced at least moderate impairment in 
occupational functioning due to PTSD and his options were 
limited in terms of employment.  He might be able to work 
part-time at best.  The Axis I diagnoses included alcohol 
dependence, in remission, and PTSD, chronic, moderate to 
severe, and a GAF score of 67.  

On the summary, the examiner noted that the Veteran had 
moderate to severe impairment in occupational functioning, 
with physical limitations due to back pain and impairment in 
concentration and focus, interpersonal functioning, and 
ability to manage stress due to PTSD.  He had a good 
prognosis for continued stability but was unlikely to have 
any substantial improvement in functional status.  There was 
not total occupational and social impairment due to PTSD 
signs and symptoms.  PTSD symptoms also were not found to 
result in deficiencies in judgment, thinking, family 
relations, work, mood, or school.  The Veteran had some 
overall improvement in functioning as a result of his ongoing 
participation in substance abuse treatment and ongoing PTSD 
support groups.  He had not been able to return to work but 
did not maintain a daily routine and accomplished all 
activities of daily living, and maintained some friendships 
with other veterans.  His current level of impairment was 
moderate due to PTSD.

The Veteran's PTSD symptoms consist of sleep impairment, 
mildly restricted affect, depressed mood, isolating behavior, 
concentration and short-term memory difficulties, anxiety 
symptoms but no panic attacks, some angry outbursts and 
history of violence, although the anger and violence were 
more related to his history of alcohol abuse, and some 
impairment in occupational abilities.  He watched television 
and had some social contacts and tried to get out of the 
house every day.  He enjoyed some recreational activities, 
such as going to the racetracks.  Although he isolated and 
had a history of domestic violence, he also had a marriage 
that lasted for over 20 years and reportedly had a good 
relationship with his son, in addition to initiating contact 
with other veterans from his group.  His hygiene was always 
good.  His cognitive functioning appeared grossly intact.  
There was no evidence of compulsive or ritualistic behaviors, 
which interfered with routine activities; nor was there 
evidence of impairment in reality testing or thought process 
or communication.  His thought processes were logical and 
goal-directed and his long-term memory was fair.  He also had 
appropriate behavior and normal speech.  Although he had been 
suicidal after his wife died and he was drinking, he did not 
have any persistent suicidal or homicidal ideation.  Overall, 
he was found to have a moderate level of PTSD symptoms.

His GAF scores of 55 and 67 also support moderate symptoms.  
According to the DSM-IV, a GAF score range of 51-60 indicates 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  A GAF score 
range of 61-70 indicates some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  DSM-IV, at 46-47.

These findings do not more closely approximate the criteria 
for a 70 percent evaluation under 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  The Veteran's moderate occupational 
and social impairment due to his PTSD symptoms are more 
consistent with the criteria for a 50 percent evaluation.  
See 38 C.F.R. § 4.7.

The level of impairment associated with the Veteran's PTSD 
has been relatively stable throughout the appeals period, or 
at least has never been worse than what is warranted for a 50 
percent rating.  Therefore, the application of staged ratings 
(i.e., different percentage ratings for different periods of 
time) is inapplicable.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007).

The Veteran's disability picture also has not been rendered 
unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of an extraschedular evaluation.  38 C.F.R. 
§ 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  In January 2009, it was reported that the Veteran 
had not worked since 2006 and was not retired.  Though in 
December 2007, it was reported that he was, in fact, retired.  
The Veteran's employment deficiencies have been in part 
attributed to his PTSD symptoms, but also have been 
attributed to his chronic alcohol abuse.  On his most recent 
VA treatment records in 2008, the Veteran was reported to be 
sober and was pursuing full-time employment options.  He 
actually was offered a full-time position but passed as he 
did not want to travel or have the long hours.  This does not 
show marked interference with employment due to PTSD.  To the 
extent that the PTSD symptoms affect the Veteran's employment 
options, this has been considered under the rating criteria 
under Diagnostic Code 9411.  The evidence also does not show 
frequent periods of hospitalization due to PTSD.  The Veteran 
actually has no history of psychiatric inpatient treatment.  

The current schedular criteria adequately compensate the 
Veteran for the current nature and extent of severity of the 
disability at issue.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.

The preponderance of the evidence is against the initial 
increased rating claim for PTSD; there is no doubt to be 
resolved; and an increased rating is not warranted.   Gilbert 
v. Derwinski, 1 Vet. App. at 57-58.



III. Service connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A § 1110.  "Service connection" basically means that 
the facts, shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

In addition, service connection can be granted on a secondary 
basis.  Except as provided in 38 C.F.R. § 3.300(c), 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a). 

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities 
(38 C.F.R. part 4) and determine the extent of aggravation by 
deducting the baseline level of severity, as well as any 
increase in severity due to the natural progress of the 
disease, from the current level.  38 C.F.R. § 3.310(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection for chronic alcoholism

The Veteran contends that he suffers from alcoholism as 
result of his PTSD and seeks disability compensation for his 
alcoholism.

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs.  38 C.F.R. 
§ 3.301(a).  

The simple drinking of alcoholic beverage is not of itself 
willful misconduct.  The deliberate drinking of a known 
poisonous substance or under conditions which would raise a 
presumption to that effect will be considered willful 
misconduct.  If, in the drinking of a beverage to enjoy its 
intoxicating effects, intoxication results proximately and 
immediately in disability or death, the disability or death 
will be considered the result of the person's willful 
misconduct.  Organic diseases and disabilities which are a 
secondary result of the chronic use of alcohol as a beverage, 
whether out of compulsion or otherwise, will not be 
considered willful misconduct.  38 C.F.R. § 3.301(c)(2).

An injury or disease incurred during active military, naval, 
or air service shall not be deemed to have been incurred in 
line of duty if such injury or disease was a result of the 
abuse of alcohol or drugs by the person on whose service 
benefits are claimed.  For the purpose of this paragraph, 
alcohol abuse means the use of alcoholic beverages over time, 
or such excessive use at any one time, sufficient to cause 
disability to or death of the user.  38 C.F.R. § 3.301(d).

Based on VA regulations, the Veteran cannot receive 
compensation for his alcoholism, regardless of whether it can 
be considered as related to his PTSD.  Alcoholism is a 
disease that is determined to be due to willful misconduct 
under VA law.  Service connection is only warranted to the 
extent that an organic disease or disability has resulted 
secondary to alcoholism.  Some of the VA medical records 
mention a chronic mood disorder secondary to alcoholism.  A 
February 2006 VA examination report shows Axis I diagnoses of 
alcohol dependence and alcohol-induced mood disorder.  A July 
2006 VA mental health examination report also notes a 
possible mood disorder secondary to substance use, which was 
improved with recent sobriety.  In January 2009, it was noted 
that the Veteran's alcohol dependence was in remission.  Any 
mood disorder secondary to the Veteran's alcoholism is not 
shown to be an organic disability or disease.  "Organic," 
in relevant part, is defined as pertaining to or arising from 
an organ or the organs.  Dorland's Illustrated Medical 
Dictionary, at 1189.  Organic psychiatry deals with the 
psychological aspects of organic brain disease.  Id. at 1382.  
While the Veteran might have acquired a mood disorder a 
result of his alcoholism, this is not shown to result in an 
organic psychiatric or brain disease.   

For these reasons, service connection for alcoholism is not 
warranted.  There is no doubt to be resolved.  Gilbert v. 
Derwinski, 1 Vet. App. at 57-58.

Service connection for a back disability

The Veteran contends that he injured his back when he fell on 
an obstacle course during boot camp in service in 1965.  He 
indicates that he was put on limited duty status during his 
recovery but no medical aid was needed at the time.  He 
reportedly had self-medicated throughout the years, and with 
age had a lot more problems with his back.  

The Veteran is competent to state that he hurt his back 
during a fall in service and there is no reason shown to 
doubt his credibility.  "Competent lay evidence" is 
evidence provided by a person who has personal knowledge 
(that is, that he/she actually observed; derived from his/her 
own senses) of facts or circumstances and conveys matters 
that can be observed and described by a lay person.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Nonetheless, 
the service treatment records are negative for any treatment 
or injury to the spine; and the records also do not mention 
that the Veteran went on limited duty due to a back injury 
during boot camp.  At discharge from service in August 1968, 
clinical evaluation of the spine was normal.  Thus, to the 
extent that the Veteran injured his back in service, it was 
not shown to be severe enough to warrant any mention in his 
service treatment records or discharge examination report.

After service, there is no medical treatment for the spine 
from 1968 until 2004, which is approximately 36 years.  
Although the Veteran stated that he self-medicated during 
this time, it is significant that he never felt that his back 
condition was severe enough to seek treatment.  A June 2004 
VA x-ray examination report of the lumbar spine shows 
moderate degenerative disc disease at L4-5 and L5-S1 with 
associated lower lumbar facet athropathy; and no evidence of 
spondylolysis or spondylolisthesis.  An August 2005 VA 
magnetic resonance imaging (MRI) report of the lumbar spine 
shows a disk fragment within the left lateral recess at L5 
and a small disk fragment in the left S1 lateral recess.  In 
August 2005, the Veteran was awarded Social Security 
Administration (SSA) benefits for a primary diagnosis of 
disorders of the back (discogenic, degenerative).

Given that the service treatment records show no treatment or 
disability of the back and there is no treatment for any back 
disability or impairment for 36 years after service, the 
current disability of the low back is not shown to be related 
to any event in service, including the Veteran's fall during 
boot camp.  The Veteran genuinely believes that his back 
disability was incurred in service.  As stated, his factual 
recitation as to his fall is accepted as true.  However, as a 
layperson, lacking in medical training and expertise, the 
Veteran cannot provide a competent opinion on a matter as 
complex as the etiology of the currently diagnosed 
degenerative disc disease and small disk fragment of the 
lumbar spine and his views are of no probative value.  And, 
even if his opinion was entitled to be accorded some 
probative value, it is far outweighed by the absence of any 
in-service medical treatment for that injury and any lack of 
treatment for the spine for 36 years thereafter.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The preponderance of the evidence is against the service 
connection claim for a low back disorder; there is no doubt 
to be resolved; and service connection is not warranted.   
Gilbert v. Derwinski, 1 Vet. App. at 57-58.

IV. TDIU

The Veteran contends that he is unemployable due to his 
service-connected disabilities and thus seeks entitlement to 
a total disability rating.

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  Total disability may or 
may not be permanent.  Total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases except where specifically prescribed by the 
schedule.  38 C.F.R. § 3.340(a).

The Veteran does not have any total schedular disability 
ratings in effect.  He is presently service connected for 
PTSD with a 50 percent rating and fungus infection of the 
upper and lower extremities, rated as 0 percent disabling, 
for a combined rating of 50 percent.

If the total rating is based on a disability or combination 
of disabilities for which the Schedule of Rating Disabilities 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341(a).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities; provided that 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a).

The Veteran does not meet the requirements of TDIU under 
38 C.F.R. § 4.16(a), as he does not have the requisite 
disability ratings in effect.  

It is the established policy of VA, however, that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  Therefore, 
rating boards should submit to the Director of Compensation 
and Pension Service for extra-schedular consideration all 
cases of veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in paragraph (a) of this section.  The 
rating board will include a full statement as to the 
veteran's service-connected disabilities, employment history, 
educational and vocational attainment, and all other factors 
having a bearing on the issue.  38 C.F.R. § 4.16(b). 

The evidence in this case does not warrant referral to the 
Director of Compensation and Pension for consideration of an 
extra-schedular evaluation for a TDIU.  

A February 2006 VA examination report shows the Veteran 
stated that he was laid off from his last job in 
telemarketing in August 2005 and that his current income 
included social security.  The current overall GAF score 
including non service-connected conditions was 48; some 
difficulty in social functioning and serious difficulty in 
occupational functioning.  A July 2006 VA mental health 
initial clinical assessment shows the Veteran stated that he 
probably had been underemployed most of his life due to 
alcohol use.  In December 2007, a VA medical record notes 
that the Veteran was retired.  An August 2008 VA mental 
health group therapy note shows the Veteran had been sober 
since a recent relapse in August 2007 and had located a full-
time job but did not like the duties (specifically the long 
periods of being out-of-town and the long-haul driving) so he 
would resume his weekly group sessions while he decided other 
possible job opportunities.  A November 2008 VA mental health 
therapy note shows due to continuing education focused on 
employment, the Veteran was placed on 30-day inactive status 
with his mental health treatment plan.  A January 2009 note 
signed by his addiction therapist noted that the Veteran had 
missed recent sessions due to his attendance at an employment 
program five days weekly.  He reported that he remained clean 
and sober and was interested in resuming his attendance when 
his schedule changed.

In January 2009, a VA examination report shows the Veteran 
continued in supportive treatment and had some contact with 
vocational rehabilitation, but had not been able to return to 
employment since 2006.  He also had some physical limitations 
and ongoing pain management issues.  The examiner assessed 
that the Veteran's PTSD was moderate.  Psychological testing 
for problems other than PTSD showed moderate to severe 
symptoms.  The Veteran's usual occupation was telemarketing.  
He was presently unemployed; but not retired.  He contended 
that he was unable to return to work due to limited ability 
to manage stress.  The examiner found that he experienced at 
least moderate impairment in occupational functioning due to 
PTSD and his options were limited in terms of employment.  He 
might be able to work part-time at best.  On the summary, the 
examiner noted that the Veteran had moderate to severe 
impairment in occupational functioning, with physical 
limitations due to back pain and impairment in concentration 
and focus, interpersonal functioning, and ability to manage 
stress due to PTSD.  There was not total occupational and 
social impairment due to PTSD signs and symptoms.  

The Veteran does not contend, nor does the evidence show any 
occupational impairment due to his service-connected fungus 
infection of the upper and lower extremities.  The evidence 
also does not show that the Veteran is unemployable due to 
his service-connected PTSD.  While the Veteran's PTSD causes 
some occupational impairment, his history of chronic 
alcoholism also is shown to have an effect on the Veteran's 
ability to obtain employment.  Nonetheless, the Veteran was 
last reported as sober and has sought and obtained full-time 
employment, though he turned down the position due to the 
duties involved and the hours.  He continued to seek 
employment training, as noted on VA treatment records dated 
in 2008.  The January 2009 VA examiner noted that the Veteran 
could work part-time at best and that the Veteran's PTSD 
caused at least moderate impairment in occupational 
functioning.  The examiner, however, also listed moderate to 
severe psychological problems for disabilities other than 
PTSD and physical limitation due to back pain, neither of 
which are service-connected disabilities.  

The Veteran's representative argued in August 2009 that even 
though the Veteran had continued optimism in his ability to 
obtain employment, he had failed to obtain gainful employment 
and he was extremely unlikely to be a candidate for regular 
employment.  To the extent that the Veteran's representative 
is correct, that the Veteran is unable to obtain employment, 
this is not shown to be solely due to the Veteran's PTSD.  
His PTSD is shown to cause moderate occupational impairment, 
not total.  Other factors, such as alcoholism, non-service 
connected psychiatric problems, and physical limitations such 
as back pain are all involved in any assessment of the 
Veteran being unemployable.  Moreover, the evidence does not 
support the Veteran's representative's contentions that the 
Veteran has been unable to obtain full-time employment, as 
the Veteran has, in fact, obtained full-time employment.  He 
opted not to accept the position in order to find something 
that was a better fit.    

The preponderance of the evidence is against the claim for 
entitlement to a TDIU; there is no doubt to be resolved; and 
a TDIU is not warranted.   Gilbert v. Derwinski, 1 Vet. App. 
at 57-58.














ORDER

Entitlement to an initial evaluation in excess of 50 percent 
for PTSD is denied.

Entitlement to service connection for chronic alcoholism is 
denied.

Entitlement to service connection for a back disorder is 
denied.

Entitlement to a TDIU is denied.





______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


